Brevard County filed a bill against the Board of Public Instruction of Brevard County for a declaratory judgment.
In 1935, Chapter 17499 was enacted as a local law creating Special Tax School District No. 5 in Brevard County. The Act *Page 870 
was only to take effect when ratified by an election. The election was not held until 1947 which resulted in an approval of the Act. The District proposed to issue bonds; a question arose regarding the legality of the District and this suit was filed. The lower court held the District duly constituted and competent to issue the bonds.
On this appeal we consider the one question determinative of the case: Was the local act repealed by the School Code of 1939? (Chapter 19355).
When the Legislature makes a complete revision of a subject it is an implied repeal of earlier acts dealing with the same subject unless an intent to the contrary is shown. State ex rel. Bradford v. Stoutamire, 98 Fla. 486, 123 So. 834; Jernigan v. Holden et al., 34 Fla. 530, 16 So. 413; Realty Bond  Share Co. v. Englar, 104 Fla. 329, 143 So. 152.
In this instance Section 106 of Chapter 19355 expressly repealed all local and general acts in conflict, subject to certain exceptions not here relevant. Turning to Article 5 of Chapter 19355 we find numerous provisions dealing with the creation and manner of operating special school districts all of which evidence a clear conflict with the provisions of the 1935 Special Act in question. Chapter 19355 was a comprehensive compilation of the school laws of Florida. It was designated as the Florida School Code and was designed for a uniformity and greater security and economy of operation.
From what we have said the decree is reversed.
Reversed.
THOMAS, C. J., TERRELL, BUFORD, CHAPMAN, SEBRING and BARNS, JJ., concur.